DETAILED ACTION
Applicant(s) Response to Office Action
This action is responsive to applicants response filed on 2/16/2021, which has been entered and made of record. Claims 1-31 are pending in the case. Claims 1, 10, and 19 are independent, claims 28-31 are new, and claims 30-31 are allowed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Claims 1-31 are pending in the case.  Claims 1, 10 and 19 are independent. Claims 1, 2, 3, 10, 11, 13, and, 19-27 have been amended.

Applicant’s arguments with respect to claims 1, 10, and 19 have been considered but are moot because of the new grounds of rejection do not rely on any portion of any reference applied in the prior rejection of record for any teaching or matter of a 
New claims 28 and 29 are rejected as discussed below. 

Allowable Claims
 Claims 30 and 31 are allowed if written in a form including the matter of all claims from which they depend.  The following is a statement of reasons for the indication of allowable subject matter:  Searching of the prior art has not discovered the elements of claim 30 or 31 in combination with the elements of claim 1 from which claims 30 and 31 depend.  In particular, the prior art does not disclose a “the data obfuscator is prevented from generating the obfuscation adjustments unless based on calculating a degree of privacy of the obfuscated data and comparing the degree of privacy is met to the threshold level.” (of claim 31 that depends from in claim 30) in combination with “(i) a degree of privacy and (ii) a degree of similarity between the original data and obfuscated data” of claim 1.


CLAIM REJECTIONS
Claim Rejections 101
Claims 19-27 were rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter. The claims have now been amended to recite statutory subject matter so these claim rejections are now withdrawn.

35 USC 112 Rejection
Claim 29 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 29 is indefinite because it uses the term “sufficiently” which in indefinite in the way it is used and there is no definition in the specification as to how much obfuscation would be sufficient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 10, 14, 12, 19, 21, 23, 28, and 29 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Guirguis et al. (US 2012/0030165) A1) hereinafter “Guirguis”, in view of Ciet et al. (US 2010/0058477 A1) hereinafter “Ciet”.

Regarding claims 1, 10, and 19, Guirguis teaches:  
An apparatus comprising:
a consumer data acquirer to collect original data (Guirguis, paragraph
corresponding to (a) confidential information associated with consumers (Guirguis, paragraph [0014], lines 9-14, personally identifiable identification (PII), and (b) behavior information associated with the consumers; (paragraph [0014], lines 18-19, credit card numbers, financial and medical records)
and a data obfuscator to: (Guirguis, [0031] lines 1-2) 
determine… a type of obfuscation to be applied to the original data based on (Guirguis, paragraph [0023]);
generate obfuscation adjustments of the original data based on … and the type, (Guirguis, paragraph [0023]);
and generate an obfuscation model based on the obfuscation adjustments. (The Applicant’s specification at paragraph [0020] recites “As used herein, the terms ‘model’ and ‘obfuscation model’ can refer to obfuscated data, a computer executed program, and/or hardware that converts, obfuscates and/or otherwise scrambles data”.  Guirguis, teaches these claimed elements, as defined by the specification, at least at Guirguis, paragraphs [0023] and [0032] the system sends the obfuscated transaction back to the capture process).  
Guirguis does not, but in related art, Ciet teaches: 
a degree to which the original data is to be obfuscated and  …  (Ciet, paragraph [0041], recites use a threshold level of complexity to determine the types, amounts, and order of obfuscation; and FIG 5. Illustrates an “Input” providing original data to the processor 502)
… (i) a degree of privacy and (ii) a degree of similarity between the original data and obfuscated data, … (Ciet, paragraph [0041], teaches “obfuscation techniques can combined with other known obfuscation” “techniques in various orders and degrees”. Thus, different degrees of privacy and similarity may be used when determining a degree to which original data is to be obfuscated.  Paragraph 41 further teaches a system implementing an obfuscation method “can use a threshold level of complexity to determine the types, amounts, and order of obfuscation” when obfuscating program code.  Thus, making certain portions of program “code more resistant to reverse engineering attempts” teaches using degrees of privacy and degrees of similarity between original data and obfuscated data because making a program code obfuscated to non-reversible engineering level is determined by choosing a proper degree of privacy and proper degree of similarity between the original data and obfuscated data to prevent reverse engineering.)
the determined degree to which the original data is to be obfuscated (Ciet, paragraph [0041], recites to determine the types, amounts, and order of obfuscation; and FIG 5. illustrates an “Input” capable of providing original data to the processor 502).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Guirguis and Ciet, to generate obfuscation adjustments of the original data based on the type of obfuscation to be applied to the original data as taught in Guirguis combined with a degree to which the original data is to be obfuscated as taught in Ciet, and to generate an obfuscation model based on the obfuscation adjustments based on both degree and type.  The motivation 

Regard claim 3, 12, and 21, Guirguis in view of Ciet teaches: 
“The apparatus as defined in claim 1 (Guirguis in view of Ciet teaches the limitations of claim 1 as discussed above), wherein the data obfuscator is to generate the obfuscation model (Guirguis paragraph [0024] as discussed above, and FIGs. 1 and 5) by applying the obfuscation adjustments (Guirguis, paragraph [0023]) to (a) the confidential information (Guirguis, paragraph [0014], lines 11-14) and (b) the behavior information. (Guirguis, paragraph [0014], lines 18-19 recite “credit card numbers, financial, and medical records”).

Regard claim 5, 14, and 23, Guirguis in view of Ciet teaches: 
“The apparatus as defined in claim 1 (Guirguis in view of Ciet teaches the limitations of claim 1 as discussed above), wherein the obfuscation model is an obfuscation data converter (Specification, paragraph [0029], lines 13-15 equates obfuscation model with obfuscation data converter:  “original data (e.g., confidential information of consumers, behavior information, advertisement exposure of consumers, travel information of consumers, etc.), Guirguis, paragraphs [0023] and [0032]) to be applied to another set of confidential information (Guirguis, paragraph [0014], lines 16-18).

Regard claim 28, Guirguis in view of Ciet teaches: 
“The apparatus as defined in claim 1 (Guirguis in view of Ciet teaches the limitations of claim 1 as discussed above), 
Guirguis does not, but in related art, Ciet teaches: 
wherein the data obfuscator is to determine the degree to which the original data is to be obfuscated based on a threshold accuracy of the obfuscated data.  (Ciet, paragraph [0041], teaches “obfuscation techniques can combined with other known obfuscation” “techniques in various orders and degrees”. Thus, a data obfuscator that determines the degree to which the original data is taught by Paragraph 41.  Paragraph 41 further teaches a system implementing an obfuscation method “can use a threshold level of complexity to determine the types, amounts, and order of obfuscation” when obfuscating program code.  Thus, making certain portions of program “code more resistant to reverse engineering attempts” teaches original data is to be obfuscated based on a threshold accuracy of the obfuscated data because making a program code obfuscated to non-reversible engineering level may be, in part, determining by threshold accuracy of the obfuscated data.)
	
Regard claim 29, Guirguis in view of Ciet teaches: 
“The apparatus as defined in claim 1 (Guirguis in view of Ciet teaches the limitations of claim 1 as discussed above), 
Guirguis does not, but in related art, Ciet teaches: 
wherein the data obfuscator is to determine the degree to which the original data is to be obfuscated based on the obfuscated data being sufficiently obfuscated to conceal at least one of the confidential information or the behavior information. (Ciet, paragraph [0041], teaches “obfuscation techniques can combined with other known obfuscation” “techniques in various orders and degrees”. Thus, a data obfuscator that determines the degree to which the original data is taught by Paragraph 41.  by Paragraph 41. Paragraph 41 further teaches a system implementing an obfuscation method “can use a threshold level of complexity to determine the types, amounts, and order of obfuscation” when obfuscating program code.  This teaches “obfuscated data being sufficiently obfuscated to conceal at least one of the confidential information”.) 

Claims 2, 11, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis, in view of Ciet, and in further view of Barnes, et al., U.S. 2012/0158953 (hereinafter Barnes).

Regarding claims 2, 11, and 20 Guirguis in view of Ciet teaches:
“The apparatus as defined in claim 1 (Guirguis in view of Ciet teaches the limitations of claim 1 as discussed above)”, 
to:  verify that the obfuscation adjustments exceed an obfuscation adjustment threshold value; and (Ciet, paragraph [0041], lines 3-5), 
wherein the obfuscated data is generated by applying the obfuscation adjustments to the original data (Guirguis, paragraphs [0023] and [0032] the system sends the obfuscated transaction back to the capture process),
Guirguis in view of Ciet does not, but in related art, Barnes teaches: 
further including an obfuscation verifier (Barnes, paragraph [0016], and FIG. 5, block 514) 
verify that a similarity index value between first calculated data that is associated with the original data and second calculated data, (Barnes, paragraphs [0015]-[0016], “similarity matrix” between two different users) that is associated with the obfuscated data exceeds a similarity threshold, (Barnes, Fig. 5, block 514 “similarity matrix meet the obfuscation criteria”),  
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Guirguis in view of Ciet and Barnes to modify the obfuscation techniques of Guirguis in view of Ciet to include a similarity matrix to find a threshold distance from the similarity matrix in which the obfuscation constraints are met. The motivation for this combination is to limit the undesired leakage of information and to avoid unnecessary blocking of information which can damage productivity and limit the access to information that is needed by modern organizations (Barnes, paragraph [0028], lines 5-10).

Claims 4, 12, and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis in view of Ciet, in view of Barnes and in further view of Perlman, et al., U.S. 2009/0259485 (hereinafter Perlman). 

Regarding claims 4, 12, and 22 Guirguis, in view of Ciet, in view of Barnes teach:
“The apparatus as defined in claim 1 (Guirguis in view of Ciet in view of Barnes teaches the limitations of claim 1 as discussed above)”.
a selector to select a set of the confidential information associated with at least one of the consumers; and (Guirguis paragraph [0004], lines 4-9) 
wherein the data obfuscator is to generate the obfuscation adjustments (as defined by the specification, as discussed above, and at Guirguis, paragraph [0024]) in response to the likelihood satisfying a threshold criteria (Barnes, Fig. 5, block 514 “similarity matrix meet the obfuscation criteria”) 
Guirguis in view of Ciet in view of Barnes does not, but in related art, Perlman teaches: 
a calculator (Perlman, FIG. 1, paragraph [0021], processor(s) 124) to calculate a likelihood of determining an identity of the at least one of the consumers based on the set of the confidential information and the behavior information, (Perlman, paragraph [0017], lines 6-14, “obfuscate their real identities or persistent online identities”).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Guirguis, in view of Ciet, in view of Barnes and further view of Perlman to modify the obfuscation techniques of Guirguis in view of Ciet in view of Barnes to include a processor to calculate obfuscation values associated with virtual identities in a virtual environment. The motivation for this combination is that using processors that can be reprogramed to calculate different types of obfuscation values (Perlman, Fig. 1, paragraph [0021], lines 10-13).

Claims 6, 7, 15, 16, 24, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis in view of Ciet, and in view of Kikuchi Akira, et al., JP 2013178637  (hereinafter Akira).

Regarding claims 6, 15, and 24, Guirguis in view of Ciet teaches:
“(The apparatus as defined in claim 1 (Guirguis in view of Ciet teaches the limitations of claim 1 as discussed above)”.
Guirguis in view of Ciet does not, but in related art, Akira teaches:
 wherein the obfuscation adjustments include noise to be applied to the original data (Akira, page 4, lines 6-11, “add the Laplace noise”).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Guirguis, in view of Ciet, and Akira to modify the obfuscation techniques of Guirguis in view of Ciet to include mixing noise onto signals and/or data that is to be obfuscated in view of Akira.  The motivation for this combination is to further to protect the privacy of original data (Akira, page 4, lines 10-11). 

Regarding claims 7, 16, and 25, Guirguis in view of Ciet teaches:
“(The apparatus as defined in claim 6 (Guirguis in view of Ciet teaches the limitations of claim 6 as discussed above)”, 
Guirguis in view of Ciet does not, but in related art, Akira teaches:
wherein the noise includes multiplicative Laplace noise or Poisson noise (Akira, page 4, lines 6-11, add the Laplace noise)
Guirguis, in view of Ciet, and Akira to modify the obfuscation techniques of Guirguis in view of Ciet to include mixing noise onto signals and/or data that is to be obfuscated that includes multiplicative Laplace noise or Poisson noise in view of Akira.  The motivation for this combination is to further to protect the privacy of original data (Akira, page 4, lines 10-11).

Claims 8, 17 and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis in view of Ciet, and in further view of Gupta, et al., US 20180160894 A1 (hereinafter Gupta).

Regarding claims 8, 17, and 26 Guirguis in view of Ciet teaches:
“The apparatus as defined in claim 1 (Guirguis in view of Ciet teaches the limitations of claim 1 as discussed above)”.
Guirguis in view of Ciet does not, but in related art, Gupta teaches: 
further including a sorter to remove outliers from the original data (Gupta, paragraph [0062], lines 1-8, (Model formulation module 101 further includes sorter 102, interpolation/extrapolation module 103, outlier removal module 104, training data creator 106, and model training module 107).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Guirguis in view of Ciet and Gupta to modify the obfuscation techniques of Guirguis in view of Ciet to include a sorter to remove outliers from the original data because outlier data may not be accurate and . The motivation is to further to produce better predictive data models (Gupta, paragraph [0061], lines 1-3).

Claims 9, 18, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guirguis in view of Ciet, and in further view of Motahari, et al., US 2011/0178943 A1 (hereinafter Motahari). 

Regarding claims 9, 18, and 27 Guirguis in view of Ciet teaches:
“The apparatus as defined in claim 1 (Guirguis in view of Ciet teaches the limitations of claim 1 as discussed above)”.
wherein the obfuscation adjustments (as discussed above, Guirguis, paragraph [0024], teaches these claimed elements, as defined by the specification) 
Guirguis in view of Ciet does not, but in related art, Motahari teaches: 
include utilizing conditional entropy (Motahari, paragraph 42 lines 3-10, the systems and methods determine a level of anonymity for a user based on the conditional entropy of user identity). 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Guirguis and Ciet with the teachings of Motahari, to generate obfuscation adjustments as taught in Guirguis utilizing conditional entropy in order to created obfuscated data based on entropy.  The motivation to do so is to protect anonymity of data over a network. (Motahari, paragraph [0042], lines 1-2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2007/0239705 (Hunt et al.) discloses a system for performing a similarity measure of anonymized data.  2008/0276829 discloses a system for obfuscation of data across an enterprise.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.H./Examiner, Art Unit 4235 
                                                                                                                                                                                                      
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435